Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11, 13-16, 20 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hshich et al. (US 6048759).
 Regarding claims 1 and 20, Hshich discloses a semiconductor device and method of manufacturing thereof, comprising: 
a substrate (105), the substrate having a first conductivity type (N+) [Figs. 2C-2D];
a drift layer (110) on the substrate, the drift layer (110) having the first conductivity type (N) [Figs. 2C-2D]; 
a well region (130) in the drift layer [Figs. 2C-2D], wherein:
•    the well region (130) has a second conductivity type (P) opposite the first conductivity type [Figs. 2C-2D]; and
•    the well region (130) provides a channel region [Figs. 2C-2D]; and 
a source region (140) in the well region [Figs. 2C-2D], wherein:
•    the well region (130) is between the source region (140) and the drift layer (110) [Figs. 2C-2D];

•    a doping concentration of the well region (130) along a surface (X-X’) of the drift layer (110) opposite the substrate (105) is non-uniform such that the doping concentration of the well region (130) varies laterally along the surface of the drift layer opposite the substrate [See region B-D in Figs. 2C-2D].
Regarding claim 2, Hshich discloses wherein the doping concentration of the well region (130) along the surface of the drift layer opposite the substrate increases in proportion to a distance (from B to Nmax) between an interface (B) between the source region (140) and the well region (130) such that the increase in doping concentration is towards an interface (D) between the well region (130) and the drift region (110) along the surface (X-X’) of the drift region opposite the substrate [Figs. 2C-2D].
Regarding claim 11, Hshich discloses wherein the semiconductor device is a metal-oxide-semiconductor field-effect transistor (MOSFET) [Fig. 2C and col. 9, lines 24-27].
Regarding claim 13, Hshich discloses wherein a depth of the source region (140) is non-uniform [[Fig. 2C].
Regarding claims 14 and 16, Hshich discloses wherein the depth of the source region (140) increases in proportion to a distance (B-A) from the channel region (B-D) [Figs. 2C-2D].
Regarding claim 15, Hshich discloses a semiconductor device comprising: 
a substrate (105), the substrate having a first conductivity type (N+) [Figs. 2C-2D];

a well region (130) in the drift layer [Figs. 2C-2D], wherein:
•    the well region (130) has a second conductivity type (P) opposite the first conductivity type [Figs. 2C-2D]; and
•    the well region (130) provides a channel region (B-D) and a doping concentration of the well region varies in a lateral dimension (X-X’) along the channel region [Figs. 2C-2D]; and
a source region (140) in the well region [Figs. 2C-2D], wherein:
•    the well region (130) is between the source region and the drift layer [Figs. 2C-2D];
•    the source region (140) has the first conductivity type (N+) [Figs. 2C-2D]; and
•    a depth of the source region (140) is non-uniform [Figs. 2C-2D].
Regarding claim 25, Hshich discloses wherein:
•    providing the well region (130) comprises providing a well implantation mask (125) on the drift layer (110) and performing an ion implantation process [Fig. 3C and col. 4, lines 6-12]; and
•    providing the source region (140) comprises providing a source implantation mask (135/125) on the drift layer and performing an ion implantation process [Fig. 3D and col. 6, lines 16-13].
Regarding claim 26, Hshich discloses wherein providing the drift layer (110) comprises growing the drift layer via an epitaxy process [col. 5, lines 36-40].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hshich et al. (US 6048759) in view of Nakajima (US 6071781).
Regarding claim 3, Hshich does not discloses the region of increased doping concentration is located along an interface between the well region and the drift region
Nakajima discloses a well region (7), wherein the well region (7) includes a region of increased doping concentration (first dopant region of the channel 7 located near to A1 in Figures 3E and 5-6) separated from an interface between the source region (9) and the well region (7) by a distance (by at least a second dopant region(s) of the channel 7 located near to A2) such that the region of increased doping concentration is located along an interface between the well region (7) and the drift region (2) [Figures 3E and 5-6].
Regarding claims 4-6 and 21-23, Nakajima discloses wherein a doping concentration of the region of increased doping concentration (1019 cm-2) within the well region is between 1.1 and 250 times greater than a doping concentration of the remainder of the well region (1018 or 1017 cm-2) [Figs. 5-6]. In addition, the court has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Huang, 40 USPQ2d 1685,1688(Fed. Cir. 1996) citing In re Aller, 105 USPQ 233., 235 (CCPA 1955).
Regarding claims 7 and 24, Nakajima discloses wherein the distance between the region of increased doping concentration (consider the first dopant region near to A1 separated from A2 by a second dopant region, as shown in Figure 5) and the interface between the source region and the well region is between 0.2 and 2 µm (consider the distance from 2.5 to 1.5 µm in the direction from A2 to A1 in Figure 5).
Regarding claim 8-10, Nakajima discloses wherein the doping concentration of the well region (7) along the surface of the drift layer opposite the substrate varies in an exponential fashion between the interface between the source region and the well region and the interface between the well region and the drift region [Figs. 5-6]. In regards to the claimed linear and stepwise fashion, the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently that the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Hshich by adding a plurality of dopant channel regions as taught by Hebert because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hshich et al. (US 6048759) in view of Matocha et al. (US 2010/0200931).
Regarding claim 12, Hshich discloses: a source contact (170) on the surface of the drift layer opposite the substrate such that the source contact is in contact with the source region (140) and the well region (130); a gate oxide (120) on the surface of the drift layer opposite the substrate such that the gate oxide is in contact with the well region (130) and the source region (140) and separated (145) from the source contact (170), wherein a channel region of the MOSFET is below the gate oxide in the well region; and a gate contact (125) on the gate oxide [Fig. 2C].
However, Hshich does not disclose a drain contact on a surface of the substrate opposite the drift layer.
Matocha teaches a drain contact (48) on a surface of the substrate opposite the drift layer [Figs. 1-2].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Hshich by adding a drain contact as taught by Matocha because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more .  

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hshich et al. (US 6048759) in view of Hebert et al. (US 2009/0218620).
Regarding claims 17-19, Hshich does no teach claimed source profile.
Regarding claim 17, Hebert teaches that the S-ballast is shallower than the Source region [Figs. 1 and 7]. In regards to the claimed dimension, the claim is prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996)(claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 18, Hebert teaches a source having a stepwise fashion (See Figs. 1 and 7). In regards to the recited linear fashion, the court has held that 
Regarding claim 19, Hebert teaches wherein the depth of the source region varies in a stepwise fashion [Figs. 1 and 7].	
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Hshich by adding a S-Ballast region as taught by Hebert because it helps to protect the semiconductor power devices to reliably operate at high power and high temperature conditions [paragraph 0002]. The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 5, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/          Primary Examiner, Art Unit 2815